IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2119 Disciplinary Docket No. 3
                                           :
KEVIN WILLIAM GOLDSTEIN                    :   Board File No. C2-14-286
                                           :
                                           :   (United States Patent and Trademark
                                           :   Office, No. D2014-10; Supreme Court of
                                           :   Delaware, No. 427, 2014)
                                           :
                                           :   Attorney Registration No. 61385
                                           :   (Chester County)


                                       ORDER

PER CURIAM:
              AND NOW, this 30th day of January, 2015, Kevin William Goldstein having

been excluded on consent from the practice of patent, trademark and other non-patent

matters by Order of the United States Patent and Trademark Office dated March 31,

2014, and thereafter having been transferred to disability inactive status by Order of the

Supreme Court of Delaware dated August 18, 2014; the said Kevin William Goldstein

having been directed on December 18, 2014, to inform this Court of any claim he has

that the imposition of disability inactive status in this Commonwealth would be

unwarranted and the reasons therefor; and no response having been filed, it is

              ORDERED that Kevin William Goldstein is immediately transferred to

disability inactive status pursuant to Pa.R.D.E. 216, for an indefinite period and until

further Order of the Court and he shall comply with all the provisions of Pa.R.D.E. 217.